 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDand notwithstanding the fact that the new employer was not a partyto the initial proceedings 4Accordingly, we find that the Employer's objections do not raisematerial issues with respect to the conduct of the election, and herebyoverrule the objections.As a majority of the votes were cast for thePetitioner, we shall certify it as the collective bargaining representa-tive of the employees in the appropriate unit.Certification of RepresentativesIT IS HEREBY CERTIFIED that United Steel Workers of America, CIO,has been designated and selected by a majority of the employees ofTheodore Gutterman, Ruth Sonking, Lester Sonking, Herbert Gade,Arthur Gutterman, Melvin Gutterman and Jacob Gutterman, co-partners doing business as American Valve Mfg. Co., Coxsackie, NewYork, in the unit found appropriate in paragraph numbered 4 of ourDecision and Directon of Election, as their representative for thepurposes of collective bargaining, and pursuant to Section 9 (a) of theAct, the said organization is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other conditions ofemployment.CHAIRMAN HERZOG and MEMBER REYNOLDS took no part in the con-sideration of the above Supplemental Decision and Certification ofRepresentatives.4Miller Lumber Company,90 NLRB 1361.MARSHALL FIELD & COMPANYandLOCAL 242, AFL, MARSHALL FIELDEMPLOYEES UNION, BUILDING SERVICE EMPLOYEES INTERNATIONALUNION5 PETITIONER.Case No. 13-RC-1519.February 9, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Albert Gore, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].93 NLRB No. 25. MARSHALL FIELD & COMPANY183Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner was certified in 1947 as the bargaining repre-sentative for a, unit of all the restaurant division employees of theEmployer's State Street store, Chicago, Illinois, excluding,inter alia,hostesses.'Since that time the Petitioner and the Employer have,negotiated collective bargaining contracts covering the restaurantdivision employees.'During the 1950 contract negotiations the Peti-tioner requested that hostesses be added to the bargaining unit.Because the hostesses had initially been excluded from the unit, theEmployer refuses to recognize the Petitioner as the representative ofthe hostesses unless and until it is certified as such representative bythe Board.The Petitioner seeks to include ine already established unit ofrestaurant employees, section and doo*hostesses,3 but to exclude thehead hostesses and all other supervisors as defined in the Act.' In thealternative, the Petitioner would represent the hostesses in a separateunit.The Employer opposes the Petitioner's alternative request, andagrees that if the hostesses are nonsupervisory employees, they appro-priately belong in the established unit of restaurant employees.Theparties agree that the head hostesses are supervisors within the mean-ing of the Act, and that the door hostesses are not.However, theEmployer takes a neutral position concerning the supervisory statusof the section hostesses.Thus, the main issue here to be determined iswhether or not the section hostesses are supervisors within the meaningof the Act.Each section hostess is assigned to a definite area in which about 10waitresses work.They check on the setting of tables ; they seat custo-mers and provide them with menus, guest checks, and pencils; theyhandle minor customer complaints; and they assist the waitresses byserving coffee during rush periods. In addition, the section hostessesconduct daily classes on menus and menu changes for the waitresses.1Marshall Field&Company, 74NLRB 411. In that decision hostesses were excludedpursuant to an agreement by the parties.1The current contract covering these employees was executed in 1950 and expires in1952.1The section hostesses are classified by the Employer as "station supervisors" ,but here-inafter this classification shall be referred to as section hostesses4The unit sought appears as amended at the hearing. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is undisputed that the section hostesses do not have authority tohire, discipline, transfer, or discharge waitresses; but that in all casessuch authority is vested in the head hostesses.The waitresses do notconsider section hostesses supervisors, but rather coworkers.All re-quests by the waitresses for time off, sick leave, etc., are made directlyto the head hostesses; and all employee grievances are initially dis-cussed with the head hostesses.We believe that the work of the section hostesses is routine in nature,not involving the exercise of supervisory authority over subordinates.Accordingly, we find that these employees are not supervisors withinthe meaning of the Act.5 The Board is of the further opinion that thesection hostesses and the door hostesses have a sufficient community ofinterest with the waitresses and other restaurant employees to be ap-propriately included in the existing unit of such employees.As no question of representation exists at the present time in thebasic restaurant division unit, the Board shall direct an election amongthe section hostesses (station supervisors) and door hostesses, exclud-ing head hostesses and all other supervisors as defined in the Act. If amajority of the employees voting in the election cast their ballots forthe Petitioner, they will be taken to have indicated their desire to be apart of the present restaurant bargaining unit and the Petitioner maybargain for such employees as part of that unit.6[Text of Direction of Election omitted from publication in thisvolume.]5Cf.The Baltimore Transit Company,92 NLRB 6886 SeeThe Baltimore Transit Company,footnote 5,supraCONTINENTAL CAN COMPANY, INC.andINTERNATIO1 AL UNION OFOPERATING ENGINEERS, LOCAL 95, AFL, PETITIONERCONTINENTAL CAN COMPANY, INC.,andUNITED STEELWORKERS OFAMERICA, CIO, PETITIONERCONTINENTAL CAN COMPANY, INC.andINTERNATIONAL ASSOCIATIONOFMACHINISTS, LODGE52,PETITIONER.CasesNos. 6-RC-614,6-RC-673, and 6-RC-700.February 9, 1951Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeErwin Lerten, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.93 NLRB No. 26.